Citation Nr: 1112701	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-32 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in June 2010 when it was remanded for further development.  In addition to remanding the claim of entitlement to service connection for tinnitus, in June 2010 the Board remanded the claim of entitlement to service connection for bilateral hearing loss.  Subsequently, in a rating decision dated in January 2011, entitlement to service connection for bilateral hearing loss was granted and the Veteran was awarded an evaluation of 30 percent disabling, effective July 23, 2008.  As this represents a complete grant of the benefit sought on appeal regarding the issue of entitlement to service connection for bilateral hearing loss, such issue is no longer in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not currently diagnosed with tinnitus and there is no competent evidence indicating that any tinnitus may be related to the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in July 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also informed the appellant that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded VA medical examinations in March 2009 and January 2011.

In June 2010, the Board remanded the Veteran's claim for VA treatment records regarding the Veteran dated since March 1995 from the VA Medical Center in East Orange, New Jersey, to be obtained and associated with the claims file.  In addition, the Board ordered that the Veteran be afforded a VA medical examination regarding the etiology of any tinnitus found to be present.   In December 2010, VA treatment records regarding the Veteran from the VA Medical Center in East Orange, New Jersey, dated March 1995 to July 1999, were received and associated with the claims file.  Subsequently, in January 2011, the Veteran was afforded a VA medical examination regarding the etiology of any tinnitus found to be present.  As such, the Board finds that there has been substantial compliance with its June 2010 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

In September 2008, it was determined that the Veteran's service treatment records had been destroyed in the National Personnel Records Center (NPRC) fire of 1973.  The Veteran was subsequently notified of the unavailability of these records and asked to submit any service treatment records in his possession in a letter dated in October 2008.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for tinnitus.  

As an initial matter, the Veteran's service treatment records, with the exception of his Form DD-214 and the reports of medical examination at entrance and separation from service are unavailable and appear to have been destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's reports of medical examination at entrance and separation from service do not reveal any indication of any tinnitus disability.

In November 1994 and March 1995 the Veteran was noted to have intermittent tinnitus for more than 5 years.  In a statement dated in August 2008 the Veteran reported that after firing an M1 rifle for about six to eight hours a day, with no ear protection, he would develop ringing in his ears that did not go away until the next day.  

In March 2009 the Veteran was afforded a VA Compensation and Pension (C&P) audiological examination.  The Veteran reported that during his military service he was subjected to M1 rifle fire noise as a rifle instructor for two to three weeks.  The Veteran indicated that following rifle fire exposure he had tinnitus which would subside by the next day.  The Veteran denied current tinnitus.  After examination the examiner did not diagnose the Veteran with tinnitus as the Veteran denied current tinnitus.

In a statement dated in May 2009 the Veteran reported that he had ringing in his ears following rifle instruction while in service.

In January 2011 the Veteran was afforded a VA C&P audiological examination.  The examiner noted that the Veteran did not complain of any current tinnitus.  After examination the examiner noted that the Veteran denied tinnitus and, therefore, tinnitus was not related to the Veteran's military noise exposure.

The Board finds that entitlement to service connection for tinnitus is not warranted.  The Board acknowledges that the Veteran has reported competently and credibly that he had tinnitus immediately following firing range instruction while in service.  However, the Veteran reported that this tinnitus resolved approximately one day later and the report of medical examination at separation from service did not reveal any complaint or notation of any tinnitus.  After separation from service, in November 1994 and March 1995, more than 39 years after separation from service, the Veteran reported that he had had intermittent tinnitus for more than 5 years.  The Veteran filed his claim of entitlement to service connection for tinnitus in July 2008.  Since July 2008, the Veteran's treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  Upon examination in March 2009 and January 2011 the Veteran denied any current tinnitus.  The Board notes that service connection is only available for injury or disease resulting in disability.  See 38 C.F.R. § 3.303(a).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is no indication that the Veteran was diagnosed with any tinnitus during the period on appeal, including two denials of any current tinnitus by the Veteran, the Veteran's claim must be denied.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


